—Appeal by the *559defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered July 31, 1997, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly limited the testimony of her psychologist upon the defendant’s admission at trial that she lied to the People’s expert during a pretrial psychiatric evaluation (see, People v Almonor, 93 NY2d 571; CPL 250.10 [5]).
The defendant’s argument that the evidence was legally insufficient to support the conviction is unpreserved for appellate review and, in any event, without merit (see, People v Contes, 60 NY2d 620). Upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, Acting P. J., Goldstein, H. Miller and Feuerstein, JJ., concur.